DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/20/2022 has been entered.
Claim Objections
Claims 1 and 14 are objected to because of the following informalities: 
 “wherein the source of secondary fluid is different that the source of primary fluid” in lines 4-5 of claims 1 and 14 should read --wherein the source of secondary fluid is different than the source of primary fluid--.
 Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 6-8, 10-12 and 14-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Turney (US PGPub No. 2017/0205146).
Regarding claim 1, Turney (Fig. 5) discloses a heat exchanger (100) extending between a first end (104) and a second end (106), the heat exchanger comprising:
a source of primary fluid (a source of fluid flowing within circular passages in Fig. 5. The circular passages carry a first flow circuit and the source of fluid is inherently present to supply a fluid flow, see paragraph 0028);
a source of secondary fluid (a source of fluid flowing within diamond passages in Fig. 5, The diamond passages carry a second flow circuit and the source of fluid is inherently present to supply a fluid flow), wherein the source of secondary fluid is different than the source of primary fluid (the fluid flowing in the circular passages has a temperature difference with the diamond passages);
a central core (a duct or shaft in a void 328, see paragraph 0029); and
a heat exchange section (102), the heat exchange section comprising:
a primary flow inlet (circular passages at end 104) connected to the source of primary fluid and that receives a primary flow (that receives the first flow in the circular passages);
a secondary flow inlet (diamond passages at end 106, when the heat exchanger is in counter flow configuration, paragraph 0030) connected to the source of secondary fluid and that receives a secondary flow (that receives the second flow in the diamond passages);
a primary flow outlet (circular passages at end 106);
a secondary flow outlet (diamond passages at end 104);
a plurality of primary flow tubes for conveying the primary flow from the primary flow inlet to the primary flow outlet (circular flow passages 308 in the heat exchanger 100); and
a plurality of secondary flow tubes for conveying the secondary flow from the secondary flow inlet to the secondary flow outlet (diamond flow passages 308 in the heat exchanger 100);
wherein the primary flow tubes and the secondary flow tubes are grouped together to form at least one strand that is wrapped around the central core in a helical manner (two adjacent circular and diamond flow passages 308 forms a strand of 4 passages that wrapped around the duct helically in Fig. 5; the number of circular/diamond flow passages 308 may be different to form a strand having 3 circular and 2 diamond passages; or an array of 3x3 circular and 3x3 diamond passages forming a strand of a total of 18 passages);
wherein the primary flow tubes and secondary flow tubes are configured such that, in use, heat transfer occurs between the primary flow and secondary flow (the fluids in circular/diamond flow passages 308 perform heat exchange in the heat exchanger 100); and
wherein the primary fluid is different than the secondary fluid (the fluid flowing in the circular passages has a temperature difference with the diamond passages).
Regarding claim 2, Turney further discloses wherein there are multiple strands (another strand of 4 passages of circular/diamond flow passages 308), each strand comprising a respective plurality of flow tubes (308) and each strand being wrapped around the central core (the strand wrapped around the duct helically in Fig. 5).
Regarding claim 3, Turney further discloses including multiple levels of strands, with the smallest strands comprising the plurality of primary flow tubes and the plurality of secondary flow tubes, then larger strands comprising a plurality of the smallest strands (“multiple levels of strands” is interpreted as different ways to group the tubes. For example, “smallest strands” may be referred to the strand of 4 passages 308 as in claims 1 and 2; “larger strands” may be referred to the entire array of 12 circular flow passages and 9 diamond passages that includes the strand of 4 passages 308 as in claims 1 and 2.
Regarding claim 4, Turney further discloses wherein the at least one primary flow tube and the at least one secondary flow tube are twisted together in the strand(s) (the circular/diamond passages 308 are twisted together helically around the duct).
Regarding claim 6, Turney further discloses wherein an equal amount of primary flow tubes and secondary flow tubes (the strand of 4 passages has two circular passages and two diamond passages).
Regarding claim 7, Turney further discloses wherein a different number of primary flow tubes and secondary flow tubes (the number of circular/diamond passages in the strand a strand having 3 circular and 2 diamond passages is different).
Regarding claim 8, Turney further discloses wherein the at least one strand includes a central flow tube that conveys the primary flow or the secondary flow (one center passage in the center of the array of 3x3 circular or 3x3 diamond passages).
Regarding claim 10, Turney further discloses wherein the primary flow and the secondary flow travel in the same direction between the first end and the second end (the fluids in circular and diamond passages travel in the same direction, for example, when the circular passage flow is seen on top side of the coil heat exchanger 100; and the diamond passage flow is seen on bottom side of the coil heat exchanger 100 in the orientation of Fig. 5).
Regarding claim 11, Turney further discloses wherein the primary flow and the secondary flow travel in opposite directions between the first end and the second end (the fluids in circular and diamond passages has a counterflow configuration).
Regarding claim 12, Turney further discloses wherein the heat exchanger comprises one or more bends between the first end and the second end (the coil as shown in Fig. 5 has bends between ends 104 and 106).
Regarding claim 14, Turney discloses a method of making a heat exchanger comprising a first end (104) and a second end (106), the method comprising:
a source of primary fluid (a source of fluid flowing within circular passages in Fig. 5. The circular passages carry a first flow circuit and the source of fluid is inherently present to supply a fluid flow, see paragraph 0028);
a source of secondary fluid (a source of fluid flowing within diamond passages in Fig. 5, The diamond passages carry a second flow circuit and the source of fluid is inherently present to supply a fluid flow), wherein the source of secondary fluid is different than the source of primary fluid (the fluid flowing in the circular passages has a temperature difference with the diamond passages);
providing a source of primary fluid (a source of fluid flowing within circular passages in Fig. 5. The circular passages carry a first flow circuit and the source of fluid is inherently present to supply a fluid flow, see paragraph 0028;
providing a source of secondary fluid, wherein the source of secondary fluid is different that the source of primary fluid (a source of fluid flowing within diamond passages in Fig. 5, The diamond passages carry a second flow circuit and the source of fluid is inherently present to supply a fluid flow), wherein the source of secondary fluid is different than the source of primary fluid (the fluid flowing in the circular passages has a temperature difference with the diamond passages); and
forming a central core (a duct or shaft in a void 328, see paragraph 0029); and
forming a heat exchange section (forming the body 102), wherein the heat exchange section is formed with:
a primary flow inlet connected to the source of primary fluid and that receives a primary flow;
a secondary flow inlet connected to the source of secondary fluid and that receives a secondary flow;
a primary flow outlet;
a secondary flow outlet;
a plurality of primary flow tubes for conveying the primary flow from the primary flow inlet to the primary flow outlet; and
a plurality of secondary flow tubes for conveying the secondary flow from the secondary flow inlet to the secondary flow outlet;
wherein the heat exchange structure is formed so that the primary flow tubes and the secondary flow tubes are grouped together to form at least one strand; and
wherein the at least one strand is helically wrapped around the central core;
wherein the primary flow tubes and secondary flow tubes are configured such that, in use, heat transfer occurs between the primary flow and secondary flow (see rejection of claim 1 for each element recited in claim 14); and
wherein the primary fluid is different than the secondary fluid (the fluid flowing in the circular passages has a temperature difference with the diamond passages).
Regarding claim 15, Turney further discloses wherein the heat exchanger is formed by an additive manufacturing process (see paragraph 0008).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Turney (US PGPub No. 2017/0205146) in view of Gaiser (US Patent No. 9,709,351).
Regarding claim 5, Turney further discloses wherein the central core is hollow (the duct is hollow).
Turney fails to disclose wherein the central core act as a bypass for one of the primary flow and the secondary flow.
Gaiser discloses wherein the central core (tube 32) act as a bypass (bypass path 38, Fig. 3) for one of the primary flow and the secondary flow (for exhaust gas flow).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the central core act as a bypass for one of the primary flow and the secondary flow in Turney as taught by Gaiser in order to control the quantity of heat that can be transferred (col. 3, lines 2-7).
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Turney (US PGPub No. 2017/0205146) in view of Acre (US PGPub No. 2011/0289905).
Regarding claim 9, Turney fails to disclose wherein the at least one primary flow tube and the at least one secondary flow tube are hexagonal in cross section.
Acre discloses wherein the at least one primary flow tube and the at least one secondary flow tube are hexagonal in cross section (see paragraph 0023, the tube may be hexagon).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the at least one primary flow tube and the at least one secondary flow tube are hexagonal in cross section in Turney as taught by Acre in order to provide more heat transfer surface than smooth round tubes to increase the heat transfer rate (paragraph 0008 of Acre). Further, a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8, 10-12 and 14-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOR K LING whose telephone number is (571)272-8752. The examiner can normally be reached Monday through Friday, 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/F.K.L/Examiner, Art Unit 3763 

/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763